Citation Nr: 0948275	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-04 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been 
received.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1975 to 
June 1976.

A claim for service connection for bilateral hearing loss was 
previously denied by the RO in July 1994; the Veteran did not 
appeal that denial..

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2006 rating decision in which the RO, inter 
alia, denied a  petition to reopen a claim for service 
connection for bilateral hearing loss.  In October 2006, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in January 2007, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in February 2007.

In his substantive appeal, the Veteran requested a Board 
hearing at the RO.  March 2009 letter informed the Veteran 
that his hearing was scheduled in April 2009.  Although the 
hearing notification was not returned by the United States  
Postal Service as undeliverable, the Veteran failed to report 
for the scheduled hearing, and has not requested rescheduling 
of the hearing.  As such, his hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

In characterizing the  appeal, the Board has considered the 
decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 
3d 1330 (Fed. Cir. 2008).  In that decision, the Federal 
Circuit held that a claim for one diagnosed disease or injury 
cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury.  Rather, the two claims must be 
considered independently.  See Ephraim v. Brown, 82 F. 3d 399 
(Fed. Cir. 1996).  As is discussed in more detail below, 
here, the Veteran was previously denied service connection 
for bilateral hearing loss.  As indicated below, at the  time 
of the prior denial, a chronic hearing loss was not shown; 
however, there were the same complaints made in connection 
with the current claim.  As such, any diagnosis made since 
the prior denial does not constitute different hearing loss 
that that which was the  subject of the prior denial.  As new 
and material evidence is required to reopen the claim for 
service connection-and, given the Board's favorable 
disposition of this matter-the  Board has characterized the 
appeal as encompassing both matters set forth on the title 
page.

The Board's decision reopening  the claim for service 
connection for bilateral hearing loss is set forth below.  
The claim for service connection for bilateral hearing loss, 
on the merits, is addressed in the remand following the 
order; that matter is being remanded to the RO, via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In a July 1994 rating decision, the RO denied service 
connection for bilateral hearing loss; although notified of 
the denial in an August 1994 letter, the Veteran did not 
initiate an appeal.  

3.  Evidence associated with the claims file since the 
July 1994 rating decision is not cumulative and redundant of 
evidence of record at the time of the prior denial, relates 
to unestablished facts necessary to substantiate the claim 
for service connection for bilateral hearing loss, and raises 
a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The RO's July 1994 denial of service connection for 
bilateral hearing loss is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  As pertinent evidence received since the July 1994 denial 
is new and material, the criteria for reopening the claim for 
service connection for bilateral hearing loss are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in 
effect for claims filed on and after August 29, 2001)..


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the  favorable disposition of the request to reopen the 
claim for service connection for bilateral hearing loss, the 
Board finds that all notification and development actions 
needed to fairly adjudicate this  aspect of the appeal have 
been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In a July 1994 rating decision, the RO denied the Veteran's 
original claim for service connection for bilateral hearing 
loss.  The pertinent evidence then of record consisted,  
primarily, of service  treatment records, which reflect 
complaints regarding and treatment for hearing loss.  

A service treatment note with no date indicates that the 
Veteran had decreased hearing in his left ear.  In July 1975, 
the Veteran complained of hearing loss.  Another service 
treatment record from January 1976 shows that the Veteran was 
struck repeatedly in his head during an assault.  The Veteran 
again complained of hearing loss in March 1976.  On 
audiological testing in April 1976, pure tone thresholds, in 
decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
15
5
--
0
LEFT
20
10
--
10

Speech discrimination scores were 100 percent in the right 
ear and 96 percent in the left ear.  On the Veteran's 
June 1976 separation examination, pure tone thresholds, in 
decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
10
--
0
0
LEFT
20
5
0
0

In denying the claim for service connection, the RO found 
that the Veteran's hearing was entirely within normal limits 
in both ears throughout service for VA purposes.  Service 
connection was denied as hearing loss was not shown during 
the Veteran's active duty service.

Although notified of the RO's July 1994 denial of the claim 
in an August 1994 letter, the Veteran did not initiate an 
appeal; hence, that decision is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  

The Veteran sought to reopen his previously denied claim in 
August 2005.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a)..

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claims is the 
RO's July 1994 denial.   Furthermore, for purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Pertinent evidence associated with the claims file since the 
RO's July 1994 denial consists of VA treatment records and 
various written lay statements.

At the time of the July 1994 rating decision, there was 
evidence of treatment for hearing loss during the Veteran's 
active service; however there was no evidence of current, 
chronic bilateral hearing loss disability, or medical 
evidence of a nexus between current bilateral hearing loss 
disability and service.  

However,  additionally received competent  evidence reflects 
that the Veteran has current, chronic bilateral hearing 
loss.  In this regard, a September 2005 record of VA 
treatment references current bilateral hearing loss... The 
report of a December 2005 VA audiological evaluation  
includes a notation that the Veteran had a history of hearing 
loss since his military service; it  was also noted that he 
previously wore hearing aids, and those aids were stolen.  
Additionally, the Veteran has alleged continuity bilateral 
hearing loss symptoms since he was kicked in the head during 
an in-service assault..  
The Board finds that, collectively, the above-described  
evidence is "new" in that it was not before agency 
decisionmakers at the time of the July 1994 final denial of 
the claim for service connection for bilateral hearing loss, 
and is not duplicative or cumulative of evidence previously 
of record.  Moreover, this evidence is "material" in that 
it addresses whether the Veteran currently has bilateral 
hearing loss that may be medically related to service.  
Hence, this evidence relates to unestablished facts necessary 
to substantiate the claim for service connection for 
bilateral hearing loss, and raises a reasonable possibility 
of substantiating the claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
bilateral hearing loss are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for bilateral hearing loss has been received, to 
this limited extent, the appeal is granted.




REMAND

The Board's review of the record reveals that further RO 
action on the claim for service connection, on the merits, is 
warranted. 

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there 
"may" be a nexus between a current disability and an in-
service event, injury, or disease is a low one.  McLendon, 20 
Vet. App. at 83.

As indicated above, the record reflects current medical 
evidence of bilateral hearing loss and the Veteran's report 
of continuity of bilateral hearing loss since service, and a 
VA audiologist's notation that the Veteran has experienced 
hearing loss since his service (without further comment).  
While this evidence provided a basis for reopening the 
previously denied claim,  the evidence is insufficient to 
decide the claim for service connection, on the merits.   
Rather, the Board finds that a VA Ear, Nose and Throat (ENT) 
examination with appropriate testing-to verify whether the 
Veteran has hearing loss to an extent recognized as a 
disability for VA purposes, and, if so, for a medical opinion 
on the question of whether there exists a nexus to service-
is needed to resolve the claim for service connection.  See 
McLendon, 20 Vet. App. at 83.

Hence, the RO should arrange for the Veteran to undergo VA 
ENT  examination, by an appropriate physician,  at a VA 
medical facility.  The Veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, shall result in denial of the reopened claim for 
service connection.  See 38 C.F.R. § 3.655(a),(b).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility. 

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
New York VA Medical Center (VAMC), dated from September 2004 
to December 2005.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent treatment records 
from the New York VAMC (since December 2005), following the 
current procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims for 
service connection  for bilateral hearing loss, on the 
merits.  The RO's  letter to the Veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for bilateral hearing loss.

Accordingly, this  matter is hereby REMANDED to the RO, via 
the AMC, for the following action:


1.  The RO should obtain from the New York 
VAMC all  records of evaluation and/or 
treatment for bilateral hearing loss, 
since December 2005..  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
for service connection for bilateral 
hearing loss, on the merits, that is not 
currently of record.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA ENT  examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
audiometry and speech discrimination 
testing) should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

Based on the results of audiometric 
testing, the physician should specifically 
indicate, with respect to each ear, 
whether the Veteran currently has hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC test of less than 94 
percent).  

Then, if any hearing loss disability is 
diagnosed, also with respect to each ear, 
the physician  should provide an opinion 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that such disability 
is the result of injury or disease 
incurred or aggravated in service, to 
include in-service noise exposure.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for service 
connection for bilateral hearing loss.  If 
the Veteran fails, without good cause, to 
report to the scheduled examination,  in 
adjudicating the claim, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim for 
service connection, on the merits, in 
light of all pertinent evidence and legal 
authority.

8.  If the  benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental  SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


